DETAILED ACTION
This Action is responsive to the Restriction/Election Response filed on 02/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, reading on FIG. 1-FIG. 2B, FIG. 11, in the reply filed on 02/25/2021 is acknowledged and entered into the record.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, e.g., Species 5, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugawara (US 2017/0271323).

Regarding claim 1, Sugawara (see, e.g., FIG. 5-FIG. 8) discloses a method of manufacturing a silicon carbide device, the method comprising:
forming a trench 30 in a process surface of a silicon carbide substrate 1, 2, 3 that comprises a body layer 3 forming second pn junctions with a drift layer structure 2a, wherein the body layer 3 is between the process surface and the drift layer structure 2a and wherein the trench 30 exposes the drift layer structure 2a (Para 0036, Para 0038);
implanting dopants e.g., dopants for 7 through a bottom of the trench 30 to form a shielding region 7 that forms a first pn junction with the drift layer structure 2a (Para 0036, Para 0038, Para 0042);
forming dielectric spacers 9 on sidewalls of the trench 30 (Para 0043); and
forming a buried portion of an auxiliary electrode 11 in a bottom section of the trench 30, the buried portion 11 adjoining the shielding region 7 (Para 0043).

Regarding claim 4, Sugawara (see, e.g., FIG. 5-FIG. 8) teaches that before forming the buried portion of the auxiliary electrode 11, filling and/or covering the trench 30 with an auxiliary material that is selectively removable from silicon carbide (Para 0065); and heating the silicon carbide substrate 1, 2, 3 to activate the dopants e.g., dopants for 7 implanted through the bottom of the trench 30 and/or to anneal implant damage (Para 0060).

Regarding claim 5, Sugawara (see, e.g., FIG. 5-FIG. 8) teaches that after heating the silicon carbide substrate 1, 2, 3 to activate the dopants e.g., dopants for 7 implanted through the bottom of the trench 30 and/or to anneal implant damage, removing the auxiliary material from the trench 30 (Para 0060, Para 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US 2017/0271323), in view of Challa (US 2006/0214221).

Regarding claim 10, Sugawara (see, e.g., FIG. 5-FIG. 8) teaches that forming the dielectric spacers 9 comprises: depositing a conformal layer e.g., conformal layer 9 of uniform thickness in the trench 30 (Para 0043); and selectively removing horizontal portions of the deposited conformal layer e.g., conformal layer 9 so that the dielectric spacers 9 cover sidewalls of the trench 30 and leave exposed the bottom of the trench 30 (Para 0063, Para 0064). However, Sugawara fails to expressly teach that selectively removing portions of the deposited conformal layer is performed by an anisotropic etch. 
Challa (see, e.g., FIG. 57A) teaches selectively removing portions of a deposited layer 5720 is performed by an anisotropic etch for the purpose of removing material on horizontal surfaces while leaving material on vertical, or sidewall, surfaces (Para 0209, Para 0211). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the deposited conformal layer of Sugawara by anisotropic etch as taught by Challa for the purpose of removing material on horizontal surfaces while leaving material on vertical, or sidewall, surfaces (Para 0209, Para 0211).

Allowable Subject Matter
Claims 2-3, 6-9, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/21/2021